To compel the board to draw an order- for damages awarded upon laying out a highway.
Denied.
In their answer, respondents questioned the regularity of the proceedings, but the court held that mere irregularities which would not render the proceedings absolutely void, questions involved in the merits of the controversy, fraud or misconduct of the parties or officers, could not be inquired into upon the application for an order for the damages assessed. The court, however, denied the application, on the ground that the demand included a sum for interest which the court held could not be legally claimed. The court further refused to permit an amendment of the order to show cause.